Exhibit 10.27

 

  

Novellus Systems, Inc.

4000 North First Street

San Jose, CA 95134

TEL: (408) 943-9700

FAX: (408) 943-3422

 

LOGO [g49995ex10_27pg001.jpg]   

Mr. Jeffrey Benzing

21107 Michaels Drive

Saratoga, CA 95070

  

 

Dear Jeff:

 

Congratulations on your retirement as an officer of Novellus, effective June 26,
2010. While you will continue as a part-time employee of Novellus over the next
several years, it will not be at the hectic pace of the last twenty-one years.

 

As you and I discussed, this is a four-year term contract for part-time
employment. This agreement supersedes all prior agreements relating to
employment, retirement or severance benefits.

 

You will commence part-time employment on June 27, 2010. You will focus on
technical advice and training as set forth in the description of duties attached
as Exhibit A. The position will terminate on June 26, 2014. You will be paid per
the table below for your part-time employment in bi-weekly installments, less
applicable tax withholdings, in accordance with the company’s payroll cycle.

 

Time Period

   Total Part-Time Salary

6/27/2010-6/26/2011

   $ 195,000

6/27/2011-6/26/2012

   $ 97,500

6/27/2012-6/26/2013

   $ 48,750

6/27/2013-6/26/2014

   $ 48,750

Total

   $ 390,000

 

  

You will also receive a pro-rata share of any management bonus to which you are
entitled while in your current position, if the company pays management bonuses
for year 2010 performance.

 

In addition, on July 15, 2010, assuming you continue to be employed by the
Company on that date, you will be granted a quantity of restricted stock units
equivalent to $390,000 (the “2010 Equity Award Value”), using the Novellus
closing stock price on June 25, 2010. These restricted stock units will vest on
the date of grant. Your current unvested stock options and restricted stock
grants as listed in Exhibit B will continue to vest while employed at Novellus.
Once your employment ends with Novellus, you have 90 days to exercise your
vested stock options.

 

Page 1



--------------------------------------------------------------------------------

So long as you remain employed by Novellus, you are eligible to continue your
health benefits, and participate in the Novellus 401(k) and Employee Stock
Purchase plans as an employee. You will not participate in any Novellus Profit
Sharing or Bonus Programs. You will have the services of a company-paid
financial advisor through December 2011 and of company-paid tax services for tax
year 2010’s filing. Novellus will continue to pay its portion of contributions
for your medical, dental, vision, life and disability insurance coverage and a
portion for your dependents during this four-year term. Your pre-tax payroll
deductions must continue in order to maintain this coverage you and any
dependents.

Life insurance benefits amount to twice an employee’s annual salary. Your
part-time salary has been set in the table on the previous page. The insurance
benefit payable to your beneficiary based on this table will be $390,000 for the
first 12 month period, $195,000 for the second 12 month period, $97,500 for the
third 12 month period and $97,500 for the last 12 month period of this
agreement. After the termination of your employment, you will be entitled to
convert this group life insurance coverage to an individual policy.

Upon the termination of your employment, you and eligible dependents will also
receive medical, dental and vision coverage for life under Novellus’ “Officers’
Retirement Medical and Dental Coverage Plan,” as described in the plan which was
approved by the Novellus board of directors in July 2005 and is attached to this
agreement as Exhibit C. Under this plan, you and your spouse will receive
medical, dental and vision coverage for your lifetime. Dependent children are
eligible up to attainment of age as outlined in the plan document.

The foregoing sets forth all compensation and benefits that you will receive
during the four-year term of employment. You understand that absent written
modification of this agreement by both you and an authorized representative of
Novellus, no other employment or retirement benefits will be provided to you.

You represent and warrant that while you remain employed by Novellus, you shall
not, without the prior written consent of Novellus, either (i) undertake or
perform any work (whether as an employee or independent contractor or in any
other capacity) for or on behalf of a competitor or potential competitor of
Novellus or supplier to Novellus; or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that
might interfere with your duties and responsibilities hereunder or create a
conflict of interest with your Novellus employment. In addition, you agree to
notify Novellus promptly in the event you accept employment with any third
party, and you hereby acknowledge and agree that Novellus may elect to terminate
your employment under this agreement without good cause as a result, unless the
employment by or services provided to such third party was previously approved
by Novellus.

You agree to make full and complete written disclosure to Novellus of any
intention to provide services to a third party prior to commencement of any work
for a third party. You agree that such disclosure and Novellus’ consent are
necessary to ensure that you do not, directly or indirectly, disclose to any
third parties information that is confidential or proprietary to Novellus. In
the event you fail to disclose, or Novellus withholds consent, and Novellus
determines that you have undertaken or performed work, which creates a conflict
of interest or

 

Page 2



--------------------------------------------------------------------------------

otherwise disadvantages Novellus, Novellus will be entitled to terminate your
employment. The termination of your employment will trigger the immediate
cessation of your salary and other benefits you are entitled to as an employee
described above. In addition, you will be required to repay to Novellus, in
cash, an amount equal to (x) the 2010 Equity Award Value, net of applicable
withholding taxes, multiplied by (y) a fraction, the numerator of which shall be
equal to 48 minus the number of calendar months between the commencement of your
part-time employment, June 27, 2010 and the date of termination of your
employment, and the denominator of which shall be 48. The termination provisions
of the medical, dental and vision coverage plan shall apply as described in
Exhibit C.

You acknowledge and agree that during your employment with Novellus you shall
not, directly or indirectly, (i) divert or attempt to divert from Novellus any
business of any kind in which it is engaged as of the date of this agreement;
(ii) employ or recommend for employment any person employed by Novellus; or
(iii) engage in any business activity that is competitive with Novellus in any
location where Novellus conducts its business. In addition to the above
restrictions on noncompetitive activity during the term of your employment, and
regardless of whether any use of confidential information is involved, you agree
that, without Novellus’ prior consent, prior to June 26, 2014 you shall not,
directly or indirectly, (i) solicit any customer of Novellus known to you to
have been a customer with respect to products or services competitive with
products or services offered by Novellus; or (ii) solicit for employment any
person employed by Novellus.

It has been enjoyable working with you these past sixteen years. You have made
enormous contributions to Novellus that will always be appreciated. You have had
a lasting effect on Novellus and the people with whom you have worked and we
look forward to continuing to work with you in the future.

 

  Sincerely,     NOVELLUS SYSTEMS, INC.    

/s/ Richard S. Hill

    Richard S. Hill     Chairman and CEO     I agree to the terms set forth
herein.  

 

  /s/ Jeffrey Benzing  

8 January 2010

          Jeffrey Benzing  

Date

 

 

  Cc:   Novellus Board of Directors       Novellus Human Resources Department  

 

Page 3



--------------------------------------------------------------------------------

Exhibit A

JOB DUTIES FOR JEFFREY BENZING

Technical Advisory Duties

Perform the duties of a member of the Technical Advisory Board of Novellus
Systems, Inc. This is expected to include on-site board meetings, plus
preparation time.

Provide advice and assistance as needed to Novellus management during on-site
Product Design reviews.

Serve as a member of the Novellus Patent Committee. This is expected to include
monthly meetings, including preparation time.

Technical and Management Training

Act as a mentor to the head(s) of the Novellus Platform Engineering organization
and its successors.

Participate in and be jointly responsible for the planning and content of the
annual Novellus International Technology Conference (ITC).

Provide advice and assistance as needed to Novellus management on technical
training curriculum and content.

General

Consult with Novellus Executive Staff members on industry matters on an as
needed basis.

Provide feedback to Novellus Board of Directors on industry matters on an as
needed basis.

 

Page 4



--------------------------------------------------------------------------------

Exhibit B

Jeff Benzing

Unvested Stock Grants

As of June 27, 2010

 

               Shares Unvested
July 27, 2010          

0022213

   12/14/2006    NQ Option    12,500        $ 33.39    Original grant of 50,000
shares. 25% (12,500) vest annually over 4 years. Will be fully vested on
12/14/2010.

024103

   12/14/2007    NQ Option    18,740        $ 26.01    Original grant of 50,000
shares. 1,042 shares vest monthly over 48 months. Will be fully vested on
12/14/2011.

024105

   12/14/2007    Restricted
Stock Unit    6,750        $ 0.00    Original grant of 18,000 shares. 375 shares
vest monthly over 48 months. Will be fully vested on 12/14/2011.

026462

   12/18/2008    NQ Option    75,000        $ 12.47    Original grant of 100,000
shares. 25% (25,000) vest annually over 4 years. Will be fully vested on
12/18/2012.

027146

   12/18/2008    Restricted
Stock Unit    13,500        $ 0.00    Original grant of 18,000 shares. 25%
(4,500) vest annually over 4 years. Will be fully vested on 12/18/2012.

P027146

   12/18/2008    Restricted
Stock Unit    12,000        $ 0.00    Target for 100% payout is 7.5% compound
annual growth rate (CAGR) between base year 2008’s and measurement year 2011’s
reported consolidated revenue. If goals are achieved, shares will vest on
3/31/2012. If Company does not meet the revenue target described, the shares are
forfeit.

Total

         138,490          

 

Page 5



--------------------------------------------------------------------------------

Exhibit C

Portions of

MINUTES OF A MEETING

OF THE BOARD OF DIRECTORS OF

NOVELLUS SYSTEMS, INC.

July 7, 2005

5. Approval of Amended and Restated Executive Officers’ Medical and Dental
Retirement Benefits

Mr. Sherman explained that the Stock Option and Compensation Committee had
recommended approval of an amended executive officers’ medical and dental
retirement plan. Upon motion duly made and seconded, the resolutions attached
hereto as Attachment No. 2 were approved.



--------------------------------------------------------------------------------

Attachment No. 2

AMENDED AND RESTATED EXECUTIVE

OFFICERS’ MEDICAL AND DENTAL RETIREMENT BENEFITS

WHEREAS, on July 22, 1992 the Board of Directors (the “Board”), of the Company
adopted a plan entitled Officers’ Retirement Medical and Dental Coverage (the
“Plan”), all as set forth in the minutes of the meetings of the Board held on
July 22, 1992 and a copy of the resolutions from each of such minutes is
attached hereto as Appendix A; and

WHEREAS, paragraph 4 of the Plan provides that the Board shall be entitled to
amend the Plan at any time and in any respect provided that any such amendment
shall not materially reduce the benefits available to any executive officer who
is entitled to receive Benefits (as defined below) under the Plan and who has
retired prior to the date of any such amendment; and

WHEREAS, the Stock Option and Compensation Committee of the Board has
recommended to the Board that the Board amend and restate the Plan in its
entirety to provide as follows:

(1) Joseph Dox, Evert van de Ven, and James Farley, who are the only former
executive officers currently receiving Benefits under the Plan, shall be
entitled to continue to receive such Benefits for the duration of their lifetime
and the lifetimes of their spouses, if any, whichever is longer.

(2) Robert Smith and Peter Hanley, who are the only former executive officers
who the Company has previously agreed will receive such Benefits upon the
completion of their current employment contracts with the Company, shall be
entitled to receive such Benefits for the duration of their lifetime and the
lifetimes of their spouses, if any, whichever is longer.

(3) John Chenault, Jeff Benzing, and Wilbert van den Hoek, who are the only
current executive officers who the Company has determined will receive Benefits
under the Plan upon their termination of employment with the Company
notwithstanding the restrictions in paragraph (5) below which shall not apply to
such executive officers, shall be entitled to receive such Benefits for the
duration of their lifetime and the lifetimes of their spouses, if any, whichever
is longer.

(4) The coverage described in paragraphs (1), (2), and (3) above shall be
available only to the designated current and former executive officers, their
spouses, if any, and their dependent minor children, if any, and the covered
executive officers shall be required to pay premiums for such coverage equal to
the rates applicable to active employees and their spouses and dependents, as
specified by the Company from time to time.



--------------------------------------------------------------------------------

(5) All other executive officers of the Company, as such term is defined in Rule
405 under the Securities Act of 1933 shall be entitled to receive the Benefits
described in paragraph (6) below upon their termination of employment with the
Company for the duration of their lifetimes and the lifetimes of their spouses,
if any, whichever is longer, provided that (i) the executive officer shall then
be in good standing with the Company at the time of his or her termination;
(ii) the executive officer’s attained age at his or her termination of
employment with the Company is 60 or older; and (iii) the executive officer’s
age plus years of service upon termination of employment with the Company equals
72 or more. Executive officers satisfying these criteria shall be referred to as
“Eligible Retirees.”

(6) The benefits provided under the Plan (“Benefits”) shall be determined by the
Company, from time to time, in its sole discretion and shall extend to Eligible
Retirees, their spouses, if any, and their dependent minor children, if any. The
Company shall use its best efforts to secure an insurance contract or other
arrangement that provides medical and dental coverage that is substantially
comparable to that provided under the Company’s medical and dental benefit plans
that apply to the Company’s active employees. Eligible Retirees shall be
required to pay premiums for such coverage equal to the rates then applicable to
active employees and their spouses and dependents.

Although it is the current intent of the Board that the benefits under this Plan
shall continue until the death of the Eligible Retiree and his or her spouse,
the Board retains the power to amend or terminate the Plan at any time in its
sole discretion except as otherwise provided herein. The Company shall be the
“Plan Administrator” of the Plan in accordance with Section 402(a)(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and in
its capacity as Plan Administrator, the Company shall have full discretion to
construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final and binding on all parties, except
as otherwise provided by law. The Plan Administrator may delegate
responsibilities for the operation and administration of the Plan, may employ
persons to assist in fulfilling its responsibilities under this program and may
designate fiduciaries and allocate or reallocate fiduciary responsibilities
under the Plan.

Notwithstanding any provision herein to the contrary, in the event an Eligible
Retiree becomes employed or affiliated with a competitor of the Company, all
benefits under the Plan will permanently cease. In addition, if an Eligible
Retiree subsequently becomes covered by a group health plan or other similar
arrangement providing medical and dental benefits maintained by a third party,
both the Eligible Employee and his or her spouse, if any, will cease to be
eligible to participate in the Plan while such other coverage remains in effect.
For the purpose of the foregoing, independent consulting with a third party
shall not be considered to be employment; provided, however, that consulting
services performed by an Eligible Retiree for a competitor of the Company will
cause the permanent cessation of benefits under the Plan. For purposes of the
foregoing, a competitor of the Company will be deemed to be a company, division,
or other business entity that is engaged in the manufacture of equipment used in
the fabrication of integrated circuits.



--------------------------------------------------------------------------------

The claims and appeals procedure that shall apply to benefit claims under the
Plan shall be the claims and appeals procedure that exists under the Company’s
medical benefits plan that applies to its active employees.

All future benefits for any individual who is not a current or former executive
officer of the Company and who is currently a participant in the Plan,
including, without limitation, D. James Guzy, shall cease as of September 30,
2005.



--------------------------------------------------------------------------------

Appendix A

Portions of

MINUTES OF MEETING

OF THE BOARD OF DIRECTORS OF

NOVELLUS SYSTEMS, INC.

JULY 22, 1992

 

5) Medical and Dental Plans

The next topic for discussion was the Company’s medical and dental insurance
plans. The Directors unanimously approved the following resolution:

RESOLVED, that the resolution regarding officers’ retirement medical and dental
coverage approved by this Board in its January 31, 1992 meeting is hereby
amended and clarified as follows:

(a) All benefits for eligible officers under this coverage shall be extended to
the immediate families of such officers;

(b) The monthly payment required for such coverage shall be the same as that
required from eligible full-time employees of the Company.



--------------------------------------------------------------------------------

SCHEDULE A RESOLUTION REGARDING OFFICERS’

RETIREMENT MEDICAL AND DENTAL COVERAGE

RESOLVED: That the Board hereby adopts the following amended policy with respect
to continuing medical/dental coverage of executive officers.

1. Eligible Officers: The policy shall apply to executive officers of the
Company who are elected by the Board of Directors and have the title of Vice
President or higher who retire from the Company after the date of this
resolution and who (i) have reached the age of sixty-five at or prior to such
retirement; (ii) have reached the age of fifty-five at or prior to such
retirement and the sum of such officer’s age plus the full number of years of
employment with the Company equals at least sixty-five or (iii) with the written
consent of the President of the Company, such officer has reached the age of
fifty and the sum of his age plus the years of service with the Company equals
at least sixty-five.

2. Benefits Policy. Following the retirement of the eligible officer as defined
above, such retired officer shall continue to be entitled to participation in
the Company’s group medical and dental plans, as such plans may be amended from
time to time prior to the executive’s retirement. Such participation shall
entitle the retired officer, his or her spouse, and those other eligible
dependents of such retired officer who were covered at the time of retirement to
continue to be covered in the Company’s medical and dental plans as provided in
this Paragraph 2. Alternatively, at the Company’s election, the retired
executive shall be entitled to equivalent coverage. Such coverage shall continue
for the remainder of the lifetime of the eligible officer and, as to his or her
spouse, for such spouse’s lifetime if he or she shall survive the retired
officer.

3. Termination of Coverage. Notwithstanding Section 2 above, upon employment or
affiliation of an eligible officer with a competitor of the Company, all
benefits under this policy will and permanently. In addition, in the event the
retired executive shall come out of retirement to accept employment as an
employee of a third party, and the executive is eligible to receive medical
and/or dental benefits through the third party employer’s group plans, than the
Company’s post-retirement medical coverage will stop until the executive resumes
retirement.

For the purpose of the foregoing, independent consulting shall not be considered
employment with a third party in determining post retirement medical/dental
coverage. However, consulting services performed for a competitor of the Company
will cause the permanent termination of the benefit. For the purpose of the
foregoing, a competitor of the Company shall be



--------------------------------------------------------------------------------

deemed to be a company, division or other business entity which is engaged in
the manufacture of equipment used in the fabrication of integrated circuits.

4. Amendment of Policy. The Board of Directors of the Company shall be entitled
to amend this policy at any time and in any respect provided that such amendment
shall not materially reduce the benefits available to any Eligible Officer who
is entitled to receive benefits under the policy who has retired prior to the
date of such amendment.